Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62/416,784, filed on 11/03/2016.

It is noted that figure 3 and paragraphs 0015-0020 are not supported by the original disclosure of application No. 62/416,784. Figure 3 and paragraphs 0015-0020 were subsequently filed in PCT/US2017/059901 and therefore have a different effective filing date of 11/03/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/16/2019 has been considered by examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figure 2 fails to show the cross hatching of dot 37 (see Paragraph 0014, line 3) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

The drawings are objected to because the word “vehicle” in Figure 1, element 23 and the word “processor” in Figure 3, element 134 are misspelled as “vehilc” and “processdor”, Examiner believes these informalities are spelling errors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
see Paragraph 0011 line 5 – remove the “,” before “that”, because the “,” is not grammatically correct.
see Paragraph 0014 line 1 – the word where is misspelled “were”
see Paragraph 0015 line 3 – the word detection is misspelled “dectection”
see Paragraph 0017 line 1 – the word detection is misspelled “dectection”.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  it is unclear whether the first sensor is a part of the plurality of sensors. Examiner’s suggestion is to amend claim 2 to recite “a first sensor of the plurality of vehicle sensors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-3, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis – Step 1
Claim 1 is directed to a machine. Therefore, the claims are within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.



	a plurality of vehicle sensors to monitor vehicle parameters; 
a plurality of steering system sensors to monitor steering system parameters; 
a repository for normal values for the plurality of vehicle sensors and steering system sensors; 
a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors, the correlation block being configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository, the correlation block sending a warning signal if the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value.

Other than reciting sensors, a repository, and a correlation block (processor), nothing precludes the collecting data, comparing data with stored data, and sending a warning signal to be performed in the mind. For example, the bold claim limitations encompasses a user observing data collected (monitored parameters) and forming a simple judgement (warning) based on the evaluation of the data (comparison between normal and abnormal values). For example, driving the vehicle over time and then the driver noticing that at a speed and a turning angle of the steering wheel (monitored values) a friction increase (warning signal) as compared to previous times of driving (comparison of stored and current values).

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

a plurality of vehicle sensors to monitor vehicle parameters; 
a plurality of steering system sensors to monitor steering system parameters; 
a repository for normal values for the plurality of vehicle sensors and steering system sensors; 
a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors, the correlation block being configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository, the correlation block sending a warning signal if the comparison between the repository data and the vehicle and steering system signals exceed a predetermined value.


•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claim does not comprise any of the above additional limitations that, individually or in combination, have integrated the judicial exception into a practical application. 
While the PEG further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the PEG also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a 
•	an additional element adds insignificant extra-solution activity to the judicial exception MPEP 2106.05(g); and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use MPEP 2106.05(h).

The claim recites additional elements of monitoring measured values from a plurality of sensors located on the vehicle, comparing, with a correlation block, the normal values from a repository with the current measured values from the sensors, and sending a warning signal in case of an exceeded predetermined value. The monitoring from the sensors is recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the evaluating step), and amounts to mere data gathering (MPEP 2106.05(g)(3)), which is a form of insignificant extra-solution activity. The repository is recited at a high level of generality (i.e. as a general means of pre-stored data for use in the evaluating step). The correlation block comparing data from sensors is recited at a high level of generality (i.e. processor merely automating the comparison step). The sending the warning signal is also recited at a high level of generality (i.e. as a general means of displaying the correlation block comparison), and amounts to mere post solution displaying (MPEP 2106.05(g)(3)), which is a form of insignificant extra-solution activity. Each of the additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.



101 Analysis – Step 2B
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the monitoring function, retrieving information from a memory, comparing data, and post solution displaying function were considered to be recited at a high level generality and/or insignificant extra-solution activity in Step 2A, and thus the additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

The specification does not provide any indication that the sensors are anything other than conventional sensors, the specification does not provide any indication that the processor is anything other than a conventional processor, the specification does not provide any indication that the repository is anything other than a conventional memory within a vehicle, and the specification does not provide any indication that the warning signal (displaying) is anything other than a conventional computer function within a vehicle.  (MPEP 2106.05(d)(II)), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data (sensors monitoring) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). ‐understood, routine, and conventional function. Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (warning signal) is a well understood, routine, and conventional function.  Therefore, the claim is ineligible.

	101 Analysis – Step 1
Claim 2 is directed to a machine. Therefore, the claims are within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 2, the claim incudes limitations that recite an abstract idea. The examiner submits that the bolded limitations constitute a “mental process” (observation, evaluation, judgement, opinion. Under broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Claim 2 recites:

The system of claim 1 wherein a first sensor monitors vehicle parameters of the vehicle and sends a signal when the vehicle parameters meet a predetermined level.

monitor vehicle parameters of the vehicle and, encompasses a user looking at data collected and beforehand setting a range for the data and determining when the range is met/exceeded.. 

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The system of claim 1 wherein a first sensor monitors vehicle parameters of the vehicle and sends a signal when the vehicle parameters meet a predetermined level.

The claim recites additional elements of monitoring a measured value from a sensor located on the vehicle and a sensor sending a signal.  The monitoring from the sensor is recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the evaluating step), and amounts to mere data gathering (MPEP 2106.05(g)(3)), which is a form of 

101 Analysis – Step 2B
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the monitoring function was considered to be extra-solution activity and the sending a signal was considered to be reciting the sensor with a high level of generality in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
	
The specification does not provide any indication that the sensor is anything other than conventional sensors.  (MPEP 2106.05(d)(II)), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data or sending data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, invoking the sensor to send signals when a predetermined level is met does not provide an inventive concept because it does not improve the capabilities of the sensor (MPEP 2106.05(f)(2)). The claim is ineligible.

101 Analysis – Step 1
Claim 3 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The claim further limits claim 1 and claim 2 with regard to what parameters the sensors are detecting and the limitations have already been encompassed in the 101 analysis for claim 1 and claim 2.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations. 


101 Analysis – Step 1
Claim 7 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 7, the claim incudes limitations from claim 1 that recite an abstract idea. 

Other than reciting the sensors, nothing precludes the collecting of data to be performed in the mind. For example, the claim limitation - wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: lateral acceleration, longitudinal acceleration and yaw rate, encompasses a user looking at data collected from these sensors and forming a simple judgement based on the evaluation of the data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a 
In the present case, there are no additional limitations, besides further limitations to what types of sensors are gathering data. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application.

101 Analysis – Step 1
Claim 8 is directed to a machine. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 8, the claim incudes limitations from claim 1 that recite an abstract idea. 

Other than reciting the sensors, nothing precludes the collecting of data to be performed in the human mind. For example, the claim limitation - wherein the steering system parameter monitored by the steering system sensors are selected from a group consisting of: steering speed, steering rotor angle, steering rotor speed, steering rotor torque and steering wheel torque, encompasses a user looking at data collected from these sensors and forming a simple judgement based on the evaluation of the data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations, besides further limitations to what types of sensors are gathering data. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim 1-2, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fehlings et al. (U.S. Patent No. 8,666,604) hereinafter Fehlings.

Regarding claim 1, Fehlings discloses:
a plurality of vehicle sensors to monitor vehicle parameters [see Column 4 lines 11-15 - discusses measuring characteristics such as vehicle signals (yaw rate, acceleration) and see Column 8 lines 57-67 - discusses measuring both (yaw rate, acceleration) vehicle signals using optical or radar for a comparison with normal values];
	a plurality of steering system sensors to monitor steering system parameters [see Column 3 lines 4-13 - discusses measuring characteristics such as steering signals (steering angle) and see Column 4 lines 16-34 - discusses measuring additional signals and may include a different motor signal (servomotor of steering system)];
	a repository for normal values for the plurality of vehicle sensors and steering system sensors; a correlation block operatively connected to the repository, the plurality of vehicle sensors and the plurality of steering system sensors, the correlation block being configured to compare the vehicle parameters and steering system parameters with data of normal values in the repository [see Column 3-4 lines - 66-67 and 1-15 - discusses comparing and verifying (correlating) normal ranges (determined by road tests) with measured characteristics (steering signals and vehicle signals) in a multi-dimensional graph],
see Column 4 lines 52-61 - discusses sending a warning in case the normal operating range is exceeded and see Figure 5 below - depicts normal operating range 36 and overload ranges 38, 40, 42].

    PNG
    media_image1.png
    271
    383
    media_image1.png
    Greyscale

Figure 5 of Fehlings

Regarding claim 2, Fehlings discloses the invention with respect to claim 1. Fehlings further discloses wherein a first sensor monitors vehicle parameters of the vehicle and sends a signal when the vehicle parameters meet a predetermined level [see Column 4 lines 11-15 - discusses measuring vehicle signals (yaw rate, acceleration) and see Column 8 lines 57-67 - discusses measuring both (yaw rate, acceleration) vehicle signals using optical and/or radar (sensors) and see Column 4 lines 52-61 - discusses sending a warning signal in case the normal operating range is exceeded and the overload ranges are met and see Figure 5 above - depicts normal operating range 36 and overload ranges 38, 40, 42].

Fehlings discloses the invention with respect to claim 1. Fehlings further discloses wherein the steering system parameter monitored by the steering system sensors are selected from a group consisting of: steering speed [see Column 6 line 33 -steering angular velocity], steering rotor angle [see Column 6 line 28 - motor position (angle of rotation of the motor)], steering rotor speed [see Column 6 lines 29-30 - angular velocity of the motor], steering rotor torque [see Column 6 line 29 -  motor torque] and steering wheel torque [see Column 6 line 33 - steering torque] [see Column 6 lines 36-40 – discusses that sensors on the steering system can measure the characteristics above].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fehlings in view of Klein et al. (U.S. Publication No. 2010/0256870 A1) hereinafter Klein.

Regarding claim 3, Fehlings discloses the invention with respect to claim 2 and claim 1.
Fehlings further discloses wherein the steering system parameters include operational parameters that include steering angle in the steering system [see Column 3 lines 4-13 - discusses measuring steering signals (steering angle)].
	However, Fehlings fails to disclose wherein the vehicle parameters are vehicle operational parameters that include speed of the vehicle.
Klein discloses wherein the vehicle parameters are vehicle operational parameters that include speed of the vehicle [see Paragraph 0020 – discusses that a vehicle speed 58 is used as an input (from a vehicle sensor) when determining friction in a steering system].
Klein teaches that when taking into consideration conditional constraints, such as the vehicle speed and steering angle, the friction error estimate can be reduced [see Paragraph 00020-0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the signals measured as taught by Fehlings to include vehicle speed as taught by Klein in order to reduce friction error estimate [Klein, see Paragraph 00020-0021].

Regarding claim 4, Fehlings and Klein disclose the invention with respect to claim 3, claim 2, and claim 1. Klein further discloses wherein a trigger block is operatively connected to the correlation block and the first sensor, the trigger block activating the correlation block when the operational parameters of the vehicle reach a predetermined level [see Paragraph 0020 – discusses sending a vehicle speed 58 to a constraints module 44, the constraints module 44 has thresholds for the vehicle speed 58, when the vehicle speed 58 reaches a threshold (see Table 1 below -above a minimum and below a maximum) the friction estimation is then enabled].


    PNG
    media_image2.png
    245
    461
    media_image2.png
    Greyscale

Table 1 of Klein

Klein suggests that imposing constraints (thresholds) and checking them to see if they are met can reduce possibility of error before determining friction [see Paragraph 0020-0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the correlation block as taught by Fehlings with the trigger block (constraints module) as taught by Klein in order to reduce possibility of error before determining friction [Klein, see Paragraph 0020-0021].

	Regarding claim 5, Fehlings and Klein disclose the invention with respect to claim 4, claim 3, claim 2, and claim 1. Klein further discloses wherein the first sensor monitors the speed of the vehicle and the steering angle in the steering system [see Paragraph 0020 – discusses the vehicle speed 58 being input and the steering angle 56 being input into the constraints module 44, and see Figure 1 below – depicts sensors 31, 32 and see Paragraph 0013 – discusses that the sensors 31, 32 can include vehicle speed sensor and steering angle sensor].

    PNG
    media_image3.png
    444
    346
    media_image3.png
    Greyscale

Figure 1 of Klein

Klein teaches that when taking into consideration conditional constraints, such as the vehicle speed and steering angle, the friction error estimate can be reduced [see Paragraph 00020-0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor signals as taught by Fehlings to include the vehicle speed and steering angle as taught by Klein in order to reduce friction error estimate [Klein, see Paragraph 0021].

Regarding claim 6, Fehlings and Klein disclose the invention with respect to claim 5, claim 4, claim 3, claim 2, and claim 1. Klein further discloses wherein the trigger block activates see Table 1 below – discusses the thresholds required in order to achieve an accurate friction estimation (thresholds include vehicle speed and steering angle) and see Paragraph 0020 – discusses sending a vehicle speed 58 and steering angle 56 to a constraints module 44, the constraints module 44 has thresholds for the vehicle speed 58 and steering angle 56, when the vehicle speed 58 and steering angle 56 exceed a threshold (see table 1 below - above a minimum speed (exceeding minimum speed threshold) and below a maximum speed while a minimum steering angle is maintain) the friction estimation is then enabled].


    PNG
    media_image2.png
    245
    461
    media_image2.png
    Greyscale

Table 1 of Klein

Klein suggests that imposing constraints (thresholds) and checking them to see if they are met can reduce possibility of error before determining friction [see Paragraph 0020-0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the correlation block as taught by Fehlings with the trigger block as taught by Klein in order to reduce possibility of error before determining friction [Klein, see Paragraph 0020-0021].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fehlings in view of Schusteritz et al. (U.S. Patent No. 8,392,055 B2) hereinafter Schusteritz.

Regarding claim 7, Fehlings discloses the invention with respect to claim 1. Fehlings further discloses wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: yaw rate [see Column 4 lines 11-15 - discusses measuring vehicle signals such as yaw rate].
However, Fehlings fails to disclose wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: longitudinal acceleration and lateral acceleration.
Schusteritz discloses wherein the vehicle parameters monitored by the vehicle sensor are selected from a group consisting of: longitudinal acceleration and lateral acceleration [see Column 4 lines 29-40 - discusses the CAN bus can provide signals such as lateral acceleration and longitudinal acceleration].
Schusteritz suggests that these signals can be used to determine when a vehicle is in a stable state [see Column 2 lines 47-55], this improves reliability when detecting for increased internal friction [see Column 4 lines 40-46].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle parameter of yaw rate as taught by Fehlings to include the vehicle parameters of longitudinal acceleration and lateral acceleration as taught by Brown in order to determine when a vehicle is in a stable state and to improve reliability thereof [Schusteritz, see Column 2 lines 47-55 and see Column 4 lines 40-46].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

K.R. Publication No. 100204770 B1 – discusses a speed reaching a threshold, then measuring a steering angle after the speed reaches the threshold, and then measuring the vibration of a steering system and correlating/comparing the vibration coefficient with a stored look up table and displaying an alarm when there is an abnormality in the steering system.

U.S. Publication No. 2010/0256870 A1– discusses measuring vehicle parameters such as steering velocity, vehicle speed, longitudinal acceleration, lateral acceleration and proceeding to a friction detection if the threshold conditions of the steering angle and vehicle speed are satisfied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665